IN THE
                                 TENTH COURT OF APPEALS

                                          No. 10-11-00113-CR

JUAN SAUCEDA, JR.,
                                                               Appellant
    v.

THE STATE OF TEXAS,
                                                               Appellee



                                   From the 40th District Court
                                       Ellis County, Texas
                                     Trial Court No. 32886CR


                                  MEMORANDUM OPINION


          Pursuant to a plea bargain agreement, Juan Sauceda, Jr. 1 pleaded guilty to the

offense of aggravated assault and was placed on deferred adjudication community

supervision for ten years. The State filed a motion to adjudicate guilt alleging two

violations of the conditions of community supervision. The trial court held a hearing on

the motion to adjudicate, and Sauceda pleaded true to the allegations. After hearing

punishment evidence, the trial court adjudicated Sauceda’s guilt and assessed his


1   Juan Sauceda, Jr. is also known as John Sauceda, Jr.
punishment at fifteen years confinement. We reform the judgment and modify as

reformed.

        In the second issue on appeal, Sauceda argues that the trial court “abused its

discretion by drawing unreasonable inferences from the evidence which produced an

irrational decision to revoke [his] community supervision rather than continue him on

the supervision.” The State alleged that Sauceda violated his community supervision

by committing the offense of evading arrest and by violating his curfew. Sauceda

pleaded true to the allegations. Sauceda presented evidence that he had complied with

all of the other conditions of his community supervision including paying all of his fees

and attending required meetings. A community supervision and correction officer for

Ellis County testified that the Department recommended that Sauceda be sentenced to

an intermediate sanction facility for 90 days. Sauceda argues that the trial court’s

sentence     of    fifteen   years   confinement   is   a   dramatic   departure   from   the

recommendation.

        The trial court's order revoking community supervision is reviewed under an

abuse of discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006); Antwine v. State, 268 S.W.3d 634, 636 (Tex. App.─ Eastland 2008, pet. ref'd). On

violation of a condition of community supervision imposed under an order of deferred

adjudication, the defendant is entitled to a hearing limited to the determination by the

court of whether it proceeds with an adjudication of guilt on the original charge. TEX.

CODE CRIM. PRO. ANN. art. 42.12, Section 5(b) (West Supp. 2011). This determination is

reviewable in the same manner used to determine whether sufficient evidence

Sauceda v. State                                                                      Page 2
supported the trial court's decision to revoke community supervision. Antwine v. State,
268 S.W.3d at 636. In an adjudication hearing, the State must prove by a preponderance

of the evidence that a defendant violated the terms of his community supervision.

Rickels v. State, 202 S.W.3d at 763-4; Antwine v. State, 268 S.W.3d at 636. Proof of any one

of the alleged violations of the conditions of community supervision is sufficient to

support a revocation order. Antwine v. State, 268 S.W.3d at 636.

         Sauceda pleaded true to the allegations alleged in the motion to revoke. The plea

of true is sufficient to support a revocation. Atchison v. State, 124 S.W.3d 755, 758 n. 4

(Tex. App.─Austin 2003, pet. ref'd) (citing Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.

App. 1979)). The record shows that Sauceda has a significant criminal history which

enhanced his range of punishment.         The trial court imposed sentence within the

applicable punishment range and the sentence was not “unreasonable” or “irrational”.

See Nunez v. State, 565 S.W.2d 536 (Tex. Crim. App. 1978). The trial court did not abuse

its discretion in revoking Sauceda’s community supervision. We overrule the second

issue.

         In the first issue, Sauceda argues that the judgment adjudicating his guilt

includes a $2500 fine that was not orally pronounced in violation of TEX. CODE CRIM.

PRO. ANN. art. 42.03 § 1(a) (West Supp. 2011).        The record reflects, and the State

concedes, that the trial court did not orally pronounce the $2500 fine in open court.

When there is a conflict between the oral pronouncement of sentence and the sentence

in the written judgment, the oral pronouncement controls. Taylor v. State, 131 S.W.3d



Sauceda v. State                                                                      Page 3
497, 502 (Tex. Crim. App. 2004). We sustain Sauceda’s first issue. We delete the

assessment of the fine from the trial court’s judgment adjudicating Sauceda’s guilt. Id.

        We reform the trial court’s judgment to reflect that no fine was assessed. We

affirm the trial court’s judgment as reformed.



                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirm as reformed
Opinion delivered and filed October 19, 2011
Do not publish
[CR25]




Sauceda v. State                                                                    Page 4